Citation Nr: 1038380	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
disability, and, if so, whether service connection for hearing 
loss disability is warranted.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1954 to March 1956 and 
had subsequent reserve duty service.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Notice of Disagreement was filed in November 2007, a Statement 
of the Case was issued in August 2008, and a Substantive Appeal 
was received in August 2008.  

In August 2010, the Veteran and his son testified at a hearing 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  

The issue of service connection for hearing loss disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss disability 
in an unappealed August 1990 determination.

2.  Evidence added to the record since the August 1990 
determination, in which the RO denied service connection for 
hearing loss disability, raises a reasonable possibility of 
substantiating a claim for service connection for hearing loss 
disability.




CONCLUSIONS OF LAW

1.  The August 1990 determination, in which the RO denied service 
connection for hearing loss disability, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
August 1990 determination, the criteria to reopen the claim for 
service connection for hearing loss disability have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

The Veteran first filed a claim for service connection for 
hearing loss disability in February 1990.  In an August 1990 
determination the RO denied the claim because the Veteran did not 
provide evidence requested in a May 1990 letter.  The August 1990 
rating action also contained a VA Form 1-4107, which informed the 
Veteran of his appellate rights.  The Veteran did not initiate an 
appeal of that decision within one year so the decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule of not 
reviewing the merits of a finally denied claim is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim.

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

During the August 2010 Board hearing, the Veteran testified that, 
during basic training in June or July 1954, he was injured due to 
his proximity to an explosion in a pit.  August 2010 Board 
hearing transcript at 5.  He testified that this resulted in 
damage to his left ear, he was hospitalized for several days, and 
liquid drained from his ear onto his uniform for several days.  
Id. at 6.  The Veteran testified that his basic training took 
place at an Army base in St. Louis, Missouri and it was at this 
location where he was hospitalized.  Id. at 9.  He also testified 
that he was exposed to loud noise from gunfire during basic 
training.  Id. at 8.  

A report of an injury during service and hospitalization was not 
of record at the time of the August 1990 denial of service 
connection for a hearing loss disability.  The Veteran's 
testimony goes to an unestablished fact which was the basis for 
the last final denial and raises a reasonable possibility of 
substantiating the claim.  Therefore the claim must be reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009)..  Because the only matter 
decided today, to reopen the Veteran's claim, is not unfavorable 
to the Veteran any defect in notice cannot be prejudicial to the 
Veteran.  Hence, no further discussion regarding VA's duties to 
notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss disability is 
reopened.  


REMAND

As noted above, the Veteran testified at the August 2010 Board 
hearing that he was hospitalized for four days at the Army base 
near St. Louis, Missouri following exposure to loud noises and 
injury to his left ear in June or July 1954.  Additionally, in a 
July 2006 NA FORM 13055, the Veteran reported that he injured his 
ear drum at some point between May and June 1954 and that this 
occurred at Fort Leonard Wood, Missouri.  

The Board is aware that the Veteran's service treatment records 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC).  There is however no indication in the 
record that inpatient (clinical) records were destroyed.  The 
Board finds that the RO/AMC should make efforts to obtain any 
available records of May, June, or July 1954 inpatient treatment 
of the Veteran at a military hospital located at the Fort Leonard 
Wood, Missouri Army base.  

Associated with the claims file is an NGB FORM 22 documenting 
that the Veteran was once attached to the Army National Guard of 
Arizona.  The RO apparently attempted to fax a request for 
records from the Army National Guard of Arizona and from the Army 
National Guard of Alabama, in January 2007.  While there is a 
response of record that the Army National Guard of Alabama did 
not have any records, there is no response from the Army National 
Guard of Arizona.  Moreover, it appears from a document dated 
January 18, 2007 that there was no fax connection to the Army 
National Guard of Arizona.  On remand the RO/AMC must continue 
its efforts to obtain relevant records from the Army National 
Guard of Arizona.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all records of inpatient treatment 
of the Veteran in May, June, or July 1954 at 
the Fort Leonard Wood Army base in Missouri.  
Efforts to obtain the records must continue 
until the records are obtained unless it is 
reasonably certain that such records do not 
exist or that further efforts to obtain show 
records would be futile.  Associate all 
obtained records into the Veteran's claims 
file.  If the records are not obtainable, 
associated documentation of all efforts to 
obtain the records, including negative 
replies and provide the Veteran written 
notice consistent with 38 C.F.R. § 3.159(e).  

2.  Then, contact the appropriate office of 
the Army National Guard of Arizona and 
request all available service personnel and 
medical treatment records.  Efforts to obtain 
the records must continue until the records 
are obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain show records would 
be futile.  Associate all obtained records 
with the  claims file.  If the records are 
not obtainable, associate documentation of 
all efforts to obtain the records, including 
negative replies, with the claims file, and 
provide the Veteran written notice consistent 
with 38 C.F.R. § 3.159(e).  

2.  After the above development and any other 
development indicated by receipt of any 
records or information, is completed, 
readjudicate the matter on appeal.  If the 
benefit sought is not granted, provide the 
Veteran with a supplemental statement of the 
case and allow an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


